FILE COPY




                                Fourth Court of Appeals
                                        San Antonio, Texas
                                              February 28, 2022

                                            No. 04-22-00092-CV

    IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                                           Original Proceeding1

                                               ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice

        On February 15, 2022, the Texas Department of Family and Protective Services (Relator)
filed a petition for writ of mandamus.
        This court believes a serious question concerning the mandamus relief sought requires
further consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest
may file a response to the petition in this court by March 15, 2022. Any response must comply
with Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED February 28, 2022.

                                                                              PER CURIAM



           ATTESTED TO:__________________________
                        Michael A. Cruz
                        Clerk of the Court




1   This proceeding arises out of Cause No. 2020-PA-01628, styled In the Interest of J.F., a Child, pending in the
407th Judicial District Court, Bexar County, Texas. The Honorable Mary Lou Alvarez signed the order at issue in
this proceeding.